 Case 1:18-cv-00668-HYJ-SJB ECF No. 81 filed 10/26/20 PageID.484 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

       Plaintiff,                                     Case No.: 1:18-cv-00668
                                                      Hon. Hala Y. Jarbou
               v.

GEORGINA’S, LLC, dba GEORGINA’S
TACQUERIA, and

ANTHONY’S LITTLE G’S, LLC,

      Defendants.
________________________________________________________________

  DEFENDANT ANTHONY’S LITTLE G’S, LLC’S MOTION TO STAY DISCOVERY

       Now comes Anthony’s Little G’s, LLC, by and through its undersigned counsel, and

hereby states the following for its Motion to Stay Discovery.

   1. “A stay of discovery for any reason is a matter ordinarily committed to the sound discretion

       of the trial court.” Peters v. Credit Prot. Ass’n LP, No. 2:13-CV-767, 2014 U.S. Dist.

       LEXIS 165601, 2014 WL 6687146, at *3 (S.D. Ohio Nov. 26, 2014).

   2. The Federal Rules of Civil Procedure “permit[] a district court to issue a protective order

       staying discovery during the pendency of a motion for ‘good cause shown’” Bowens v.

       Columbus Metro. Library Bd. of Trs., No. 2:10-cv-00219, 2010 U.S. Dist. LEXIS 103399,

       2010 WL 3719245, at *1 (S.D. Ohio Sept. 16, 2010) (quoting Fed. R. Civ. P. 26(c)).

   3. The Sixth Circuit has made clear that “[d]istrict courts have broad discretion and power to

       limit or stay discovery until preliminary questions which may dispose of the case are

       answered.” Bangas v. Potter, 145 F. App’x 139, 141 (6th Cir. 2005 (citing Hahn v. Star

       Bank, 190 F.3d 708, 719 (6th Cir. 1999)). And “[l]imitations of pretrial discovery are

       appropriate where claims may be dismissed ‘based on legal determinations that could not



                                                1
 Case 1:18-cv-00668-HYJ-SJB ECF No. 81 filed 10/26/20 PageID.485 Page 2 of 4




       have been altered by further discovery.’” Gettings v. Bldg. Laborers Local 310 Fringe

       Benefits Fund, 349 F.3d 300, 304 (6th Cir. 2003) (quoting Muzquiz v. W.A. Foote Mem’l

       Hosp., Inc., 70 F.3d 422, 4430 (6th Cir. 1995)).

   4. Defendant Anthony’s Little G’s, LLC (“Anthony’s Little G’s”) moves and requests that

       the Court stay discovery until such time as the Court can hear and rule on Defendant’s

       Motion for Judgment on the Pleadings.

   5. Defendant Anthony’s Little G’s has raised a threshold meritorious defense that should be

       resolved before the doors of discovery are opened to the Plaintiff. See Ashcroft v. Iqbal,

       556 U.S. 662, 678-79, 129 S. Ct. 1937, 1950 (2009) (stating that Rule 8 “does not unlock

       the doors of discovery for a plaintiff armed with nothing more than conclusions.”).

   6. Consequently, Defendant Anthony’s Little G’s respectfully requests that the Court stay

       discovery until such time as it can hear and rule of Defendant’s Motion for Judgment on

       the Pleadings.

   7. Defendant relies on the attached Brief in Support of Motion to Stay Discovery as if fully

       restated herein.


Date: October 26, 2020                       Anthony’s Little G’s, LLC

                                             /s/ John Di Giacomo
                                             John Di Giacomo
                                             Eric Misterovich
                                             Amanda Osorio
                                             Attorneys for Plaintiff
                                             Revision Legal, PLLC
                                             444 Cass St., Suite D
                                             Traverse City, MI 49684
                                             Phone: (231) 714-0100
                                             Fax: (231) 714-0200
                                             john@revisionlegal.com
                                             eric@revisionlegal.com
                                             amanda@revisionlegal.com




                                                2
Case 1:18-cv-00668-HYJ-SJB ECF No. 81 filed 10/26/20 PageID.486 Page 3 of 4




                                    3
 Case 1:18-cv-00668-HYJ-SJB ECF No. 81 filed 10/26/20 PageID.487 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 26, 2020, I electronically filed the foregoing Motion to
Stay Discovery and Brief in Support with the Clerk of Court using the ECF system, which sill send
notification of such filing to the following:

Miles Uhlar
Equal Employment Opportunity Commission
477 Michigan Ave, Room 865
Detroit, MI 48226
(313) 226-3410


                                                    /s/ John Di Giacomo
                                                    John Di Giacomo
                                                    Revision Legal, PLLC
                                                    444 Cass Street, Suite D
                                                    Traverse City, MI 49684
                                                    Phone: (231) 714-0100
                                                    john@revisionlegal.com




                                               4
